OPINION

Per Curiam:

The factual setting of this appeal is set forth in Langson Constr. Co. v. Nevada Sav. & Loan, 89 Nev. 531, 516 P.2d 105 (1973), wherein we reversed and remanded for further consideration on the issue of usury. At the subsequent hearing, the trial court ruled that appellant could not assert usury as a defense to the loan transaction of March, 1963. Here, appellant contends that ruling was erroneous. We do not agree.
Usury is a personal defense and may be asserted only by a party to the usurious transaction or his privy. See: Palmer v. Stevens-Norton, Inc., 449 P.2d 689 (Wash. 1969); Leno v. Northwest Credit Corporation, 372 P.2d 765 (Idaho 1962). Here, appellant was neither a party to the loan transaction of March, 1963, nor a party’s privy; therefore, we perceive no *26error in the trial court’s ruling that Langson was proscribed from asserting usury as a defense.
Affirmed.1

 Mr. Justice Gunderson voluntarily disqualified himself and took no part in this decision. The Governor, pursuant to Art. VI, § 4 of the Constitution, designated District Judge Stanley A. Smart to sit in his stead.